Name: Commission Regulation (EEC) No 938/91 of 16 April 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/6 Official Journal of the European Communities 17. 4. 91 COMMISSION REGULATION (EEC) No 938/91 of 16 April 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, April 1991 ; whereas certain administrative difficulties require that time limit to be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (4) of Regulation (EEC) No 1000/90, the date '1 April 1991 ' is hereby replaced by '1 May 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1979/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 3660/90 (2), and in particular Article 4 thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 1000/90 (3), as last amended by Regulation (EEC) No 606/91 (4), provides that where measures at Community level are being continued, the competent bodies are to conclude contracts with the parties concerned before 1 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission \ (') OJ No L 131 , 26. 5. 1977, p. 6 . (2) OJ No L 362, 27. 12. 1990 , p. 44 . (3) OJ No L 101 , 21 . 4. 1990, p. 22. (4) OJ No L 67, 14. 3 . 1991 , p. 36 .